United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capital Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1099
Issued: January 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2010 appellant, through counsel, filed a timely appeal of a January 15,
2010 decision of the Office of Workers’ Compensation Programs terminating her wage-loss and
medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
benefits effective May 11, 2008 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injury; and (2) whether appellant had any
continuing employment-related residuals or disability after May 11, 2008.
FACTUAL HISTORY
On June 25, 2003 appellant, then a 39-year-old part-time flexible clerk, filed a traumatic
injury claim alleging that on June 24, 2003 she injured her low back in the performance of duty.
The Office accepted the claim for low back sprain and displacement of a lumbar intervertebral

disc without myelopathy. Appellant stopped work on October 23, 2003 and was placed on the
periodic rolls in receipt of temporary total disability.1
Appellant was treated by Dr. Francisco Ward, a Board-certified physiatrist. In a
February 26, 2007 report, Dr. Ward provided findings on examination and diagnosed
degenerative disc disease at L5-S1 with mechanical lower back pain. He advised that appellant
had residuals from the accepted injury and that she was totally disabled from work.
In a March 5, 2007 second opinion report, Dr. Mark S. Rosenthal, a Board-certified
orthopedic surgeon, diagnosed preexisting lumbar degenerative disease with an acute strain on
June 24, 2003. He stated that the diagnosis of herniated disc was not proven by the medical
records available. Dr. Rosenthal found that appellant had no residuals due to the June 23, 2003
injury and was fully capable of performing her date-of-injury job duties.
The Office found a conflict in medical opinion between Dr. Rosenthal and Dr. Ward. On
January 19, 2007 it referred appellant, together with a statement of accepted facts, a list of
questions and the medical record, to Dr. Douglas Wright, a Board-certified orthopedic surgeon,
to resolve whether she had any disability or residuals from her employment-related injury.
In a June 26, 2007 report, Dr. Wright reviewed the medical evidence and the statement of
accepted facts. On physical examination, he concluded that appellant had no objective findings
that were causally related to her accepted June 24, 2003 injury. Rather, appellant’s physical
limitations were external. On examination, there was histrionic pain to palpation of the lumbar
spine. The lower extremities had symmetrically depressed reflexes of the patella and Achilles
tendon. There was full range of motion of ankles, knees and hips. Appellant complained of
referred pain to the right buttocks and upper lumbar musculature. A magnetic resonance
imaging (MRI) scan of the lumbar spine revealed degenerative changes diffusely and
nonspecifically, with a small disc bulge at L5-S1. Dr. Wright diagnosed lumbar strain and
herniated disc. He advised that appellant had no physical, radiographic or diagnostic signs that
corresponded with her history and/or physical findings. Dr. Wright’s impression was that she
had a conversion reaction and ulterior motives in gains from her symptomatic complaints.
On October 8, 2007 the Office asked Dr. Wright to address whether appellant had
residuals of her June 24, 2003 injury. In an October 9, 2007 work capacity evaluation,
Dr. Wright found that she could return to her date-of-injury job without restrictions. He advised
that appellant had no residuals.
In a December 20, 2007 report, Dr. Wright diagnosed somatic complaints of lumbar
discomfort, which had no relationship to her accepted work injury. He noted that appellant was
confrontational with histrionic posturing and positioning during examination. Appellant reported
that she was in the military for a short while and was medically discharged for complaints of low
back and knee pain. There was evidence of arthritis at L5-S1 on a June 30, 2003 MRI scan that
did not support a definitive injury. On examination, appellant was histrionic to palpation, touch,
manipulation and motion. The lower extremities had bilateral pulses and were well perfused.
There was no asymmetry in regards to length, range of motion, color, turgor, rubor, temperature
1

The Office accepted appellant’s December 30, 1999 traumatic injury claim (File No. xxxxxx728) for back
sprain with no loss of work. The case was closed on March 14, 2000.

2

or overall examination. Although the diagnosis of lumbar strain was documented in appellant’s
record, Dr. Wright stated that he had no reason to believe that she ever suffered a lumbar strain,
either by her history or examination. He advised that further medical treatment was not
necessary.
On February 4, 2008 the Office asked Dr. Wright to clarify whether appellant had
residuals of her accepted back conditions. In a letter dated March 3, 2008, he again stated that
she did not have any residuals from the 1999 or 2003 back injuries. Dr. Wright stated that
appellant’s history, physical examination and diagnostic studies did not support any objective
musculoskeletal injury.
On March 21, 2008 the Office proposed to terminate appellant’s monetary and medical
benefits based on Dr. Wright’s reports. It found she no longer had any disability or residuals
related to the accepted 2003 injury. Appellant was afforded 30 days to submit any additional
evidence.
By decision dated April 23, 2008, the Office terminated appellant’s compensation
benefits effective May 11, 2008. It found that the weight of the evidence rested with the opinion
of Dr. Wright, the impartial medical examiner.
On May 8, 2008 appellant, through her representative, requested an oral hearing held on
October 17, 2008. Counsel contended that Dr. Wright ignored the statement of accepted facts
when he asserted that appellant did not suffer a work-related injury.
In a July 29, 2008 report, Dr. Carey-Walter Closson, a Board-certified anesthesiologist,
noted that appellant had experienced low back pain ever since sustaining a work-related injury
five years earlier. On examination there was normal motor strength in both lower extremities.
Deep tendon reflexes were symmetrical and intact. Motor strength was 4/5 in the bilateral lower
extremities. Straight leg raising test was negative for radicular pain bilaterally. There was
significant myofascial tenderness of the lumbar spine as well as significant pain with lumbar
extension and rotation. A note from Maryland Orthopedics reported that x-rays of the lumbar
spine showed narrowing of the L5-S1 disc space with a possible disc herniation. Dr. Closson
diagnosed lumbar degenerative disc disease at L5-S1; lumbar radiculopathy; lumbar facet
arthropathy and S1 joint arthropathy; lumbar myofascial pain; chronic, intractable low back pain;
and medical comorbidities including depression, anxiety and previous suicidal ideation.
In a September 18, 2008 report, Dr. Allan H. Macht, a Board-certified surgeon, obtained
a history of injury reflecting that appellant felt a pop in her back in June 2003 while opening a
safe and carrying cash. Appellant was previously injured in 1999 while in the Marine Corps. On
examination, there was tenderness upon palpation about the lower back region. Flexion of the
lower back was limited to 14 degrees, extension to 3 degrees and lateral bending to 10 degrees
bilaterally. There was pain with motion of the lower back region. Sensation of the lower
extremities was intact. Straight leg raising test was positive immediately bilaterally with pain
radiating into the left leg. There were no back spasms noted. Appellant had generalized
weakness of both legs and slight pain with resistance against active motion of her hips.
Dr. Macht diagnosed sprain of back with displacement of discs without myelopathy. A
June 2003 MRI scan showed evidence of severe degenerative disc disease at L5-S1 with a Type
3 modic change and collapse of the interspace. Dr. Macht rated eight percent impairment of the

3

whole body under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). He stated that there were insufficient
tests performed in order to determine appellant’s existing pathology and that her
symptomatology might outweigh any actual pathology present. Dr. Macht recommended that a
psychiatrist determine whether she has somatoform disorder or conversion disorder. He found
that appellant was totally disabled based on her current condition, whether it was completely
“physical based” or “partly physical and partly psychiatric based.”
In an October 27, 2008 report, Dr. Macht opined that 30 percent of appellant’s current
impairment was due to the December 1999 accident and 70 percent was due to the June 2003
accident. He reiterated that she was totally disabled from work.
By decision dated January 2, 2009, the Office hearing representative affirmed the
April 23, 2008 decision terminating appellant’s benefits, based upon Dr. Wright’s medical
opinion, which constituted the weight of the medical evidence.
On December 23, 2009 appellant requested reconsideration. She submitted a January 28,
2009 report from Dr. Macht, who stated that it would be difficult to describe her back pathology
since she had not undergone any diagnostic testing during the previous five years. Dr. Macht
recommended additional studies.
By decision dated January 15, 2010, the Office denied modification of the January 2,
2009 decision, finding that the medical evidence submitted was insufficient to overcome the
weight of Dr. Wright’s opinion.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.2 After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.5 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition, which requires further medical treatment.6

2

A.W., 59 ECAB 593 (2008).

3

J.M., 58 ECAB 478 (2007).

4

See Del K. Rykert, 40 ECAB 284 (1988).

5

T.P., 58 ECAB 524 (2007).

6

I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Board finds that a conflict in medical opinion arose between Dr. Ward, appellant’s
treating physician, and Dr. Rosenthal, an Office referral physician, as to whether appellant had
any continuing residuals or disability causally related to her accepted June 24, 2003
employment-related injury. Dr. Ward opined that she had residuals from the accepted low back
sprain and displaced lumbar disc and that she was totally disabled from work. Dr. Rosenthal
found that appellant had no residuals due to the June 24, 2003 injury and that she was fully
capable of performing her date-of-injury job duties. In order to resolve the conflict, the Office
properly referred appellant to Dr. Wright.
Dr. Wright reviewed appellant’s medical history, history of injury and statement of
accepted facts. In a June 26, 2007 report, he diagnosed lumbar strain/herniated disc based on the
statement of accepted facts. Following physical examination, Dr. Wright concluded that
appellant had no objective findings that were causally related to her accepted June 24, 2003
injury. Rather, appellant’s physical limitations were external. While there was histrionic pain to
palpation of the lumbar spine, there was full range of motion of ankles, knees and hips. An MRI
scan of the lumbar spine revealed degenerative changes diffusely and nonspecifically, as well as
a small disc bulging at L5-S1. Dr. Wright found that appellant had no physical or diagnostic
signs that corresponded with her history and physical findings. He advised that she had a
conversion reaction or ulterior motives in gains from her symptomatic complaints. On
October 9, 2007 Dr. Wright found that appellant could return to her date-of-injury job without
restrictions and reiterated that appellant had no ongoing residuals. Following reexamination on
December 20, 2007 examination and review of an updated statement of accepted facts, he
diagnosed somatic complaint lumbar discomfort, which had no relationship to her accepted work
injury. Dr. Wright noted that appellant was confrontational with histrionic posturing and
positioning during his examination. On examination, appellant’s lower extremities had bilateral
pulses and were well perfused. There was no asymmetry as to length, range of motion, color,
turgor, rubor, temperature or overall examination. Although the diagnosis of lumbar strain was
documented in appellant’s record, Dr. Wright stated that he had no reason to believe that she
ever sustained a lumbar strain, either by her history or examination. He advised that further
medical treatment was not warranted. On March 3, 2008 Dr. Wright again stated that appellant
did not have any residuals from the alleged 1999 or 2003 back injuries. He stated that her
history, physical examination and diagnostic studies did not support any objective
musculoskeletal injury.
The Board finds that Dr. Wright’s opinion is based on a proper factual and medical
background and is entitled to special weight. Dr. Wright reviewed the medical record, statement
of accepted facts, provided findings upon physical examination and found that appellant did not
have any residuals or disability causally related to her employment-related injury. His report
constitutes the special weight of medical evidence afforded an impartial medical specialist. The
7

Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Board, therefore, finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on May 11, 2008.
Appellant’s representative contended that Dr. Wright’s evaluation should not constitute
the weight of the medical evidence, as he ignored the statement of accepted facts. The evidence
reflects, however, that Dr. Wright addressed the statement of accepted facts and diagnosed a
history of lumbar strain/herniated disc based on the facts presented. In response to the Office’s
inquiry, Dr. Wright opined that appellant did not have ongoing residuals from either the 1999 or
2003 back injuries and that further medical treatment was not warranted. His opinion was based
on a complete review of the record and a thorough examination of appellant.
The Board also finds that the medical evidence submitted by appellant is insufficient to
overcome the weight of the impartial medical examiner. On July 29, 2008 Dr. Closson provided
examination findings and diagnosed lumbar degenerative disc disease, L5-S1; lumbar
radiculopathy; lumbar facet arthropathy and S1 joint arthropathy; lumbar myofascial pain;
chronic, intractable low back pain; and medical comorbidities including depression, anxiety and
previous suicidal ideation. Her report, however, does not contain an opinion as to the cause of
the diagnosed conditions. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.8 Similarly, Dr. Macht’s
October 27, 2008 report does not contain an opinion on causal relationship. Therefore, it is of
diminished probative value.
On September 18, 2008 Dr. Macht provided examination findings and diagnosed sprain
of back with displacement of discs without myelopathy. He opined that appellant had a two
percent impairment of the whole person due to her accident at work in December 1999 and a six
percent impairment of the whole person due to the accident of June 2003. Dr. Macht stated that
he did not have sufficient information to determine her existing pathology. Noting that
appellant’s “symptomatology may outweigh any actual pathology.” he opined that she was
totally disabled from work based on her current condition, although he was unable to determine
whether the condition was completely “physical based” or “partly physical and partly psychiatric
based.” Dr. Macht concluded that “these conditions which need to be outlined by a psychiatrist
in addition to the physical ones that need to be maybe outlined by further testing are causally
related to her June 2003 accident.” His opinion is speculative and vague. Moreover, Dr. Macht
did not explain how appellant’s current condition is causally related to the accepted injury. The
Board has held that a medical opinion that is not fortified by rationale is of diminished probative
value.9 Therefore, this report is insufficient to overcome the weight of the opinion if the referee
physician.
In a January 28, 2009 report, Dr. Macht recommended further testing before assuming
that the appellant’s ongoing symptoms were not due solely to the accepted work-related injury.
He did not express a definitive opinion as to the cause of appellant’s condition. Rather,
Dr. Macht stated that he was unable to describe her back pathology without further testing. The
Board finds this report to be of limited probative value.

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Cecilia M. Corley, 56 ECAB 662 (2005).

6

The Board notes that the medical reports submitted after the date of termination of
benefits do not address appellant’s condition on or prior to that date. Therefore, they are not
relevant to the issue that was decided by the Office, namely whether appellant was disabled due
to or had residuals from, the accepted June 24, 2003 injury as of May 11, 2008.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.10 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
After the Office properly terminated appellant’s compensation as of May 11, 2008, the
burden of proof shifted to her to establish continuing employment-related disability.14 As noted,
appellant submitted a July 29, 2008 report from Dr. Closson and an October 27, 2008 report
from Dr. Macht. As neither report contains an opinion on causal relationship, they are of limited
probative value and are insufficient to meet her burden of proof.15
Dr. Macht’s September 18, 2008 report is vague and speculative and does not provide a
definitive diagnosis nor does it explain how the June 24, 2003 back injury was competent to
cause appellant’s current back or psychological condition.16 Therefore, not only is Dr. Macht’s
report insufficient to overcome Dr. Wright’s opinion regarding appellant’s condition prior to
May 11, 2008, it is also insufficient to establish that she has continuing residuals causally related
to the June 24, 2003 injury.

10

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

11

Kathryn E. Demarsh, 56 ECAB 677 (2005).

12

G.T., 59 ECAB 447 (2008); Elizabeth Stanislav, 49 ECAB 540 (1998).

13

K.W., 59 ECAB 271 (2007); Solomon Polen, 51 ECAB 341 (2000).

14

I.J., supra note 6; Joseph A. Brown, Jr., supra note 10.

15

Michael E. Smith, supra note 8

16

Cecilia M. Corley, supra note 9.

7

In a January 28, 2009 report, Dr. Macht recommended further testing before assuming
that appellant’s ongoing symptoms were not due solely to the accepted work-related injury. He
did not express a definitive opinion as to the cause of her condition. Rather, Dr. Macht stated
that he was unable to describe appellant’s back pathology without further testing. The Board
finds this report to be of limited probative value.
The Board finds that the medical evidence of record is insufficient to establish that
appellant suffered continuing residuals or disability after May 11, 2008 due to her accepted
June 24, 2003 back injury.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss and medical
benefits, effective May 11, 2008, on the grounds that she had no residuals or disability related to
her accepted employment injury. The Board also finds that appellasnt has failed to establish that
she had any employment-related residuals or disability after May 11, 2008 due to her accepted
June 24, 2003 back injury.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

